Robert Scott Rankin,
                                                              Individually, Rachelle Rankin,
                                                                 Individually and as Next
                                                              Friend for Avery Rankin, Kara


                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 8, 2015

                                   No. 04-14-00494-CV

                  UNITED PARCEL SERVICE, INC. and Roland Leal,
                                 Appellants

                                            v.

  Robert Scott RANKIN, Individually, Rachelle Rankin, Individually and as Next Friend for
                 Avery Rankin, Kara Rankin, and Samuel Rankin, Minors,
                                       Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-07922
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
      Appellants' motion to supplement appellate record is hereby DENIED.


      It is so ORDERED on May 8, 2015.

                                                               PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court